Title: From Thomas Jefferson to James Callaway, 1 August 1780
From: Jefferson, Thomas
To: Callaway, James



Sir
Richmond August 1st. 1780

Your proceedings in sending a party immediately to apprehend those who are concerned in the conspiracy you describe, were very proper as is your keeping a sufficient guard for their security. Such of them whose offence amounts to high treason had better be tried as soon as possible before the examining court and sent down if found guilty. I mean this of the ring leaders, those who have enlisted others into the conspiracy, or who have accepted of commissions. The more ignorant and insignificant who give proofs of sincere repentance and may be useful as witnesses to convict the others had better not be put under prosecution. The reason is that if they be prosecuted and convicted of treason the Executive have no power to pardon; by keeping them out of a course of law the executive will have in their power to recommend them to the Legislature at their meeting in October to be the subjects of an act of pardon, if their conduct in the mean time shall be such as shews they merit to be so recomended. They must however be disarmed till further orders. You will doubtless be assisted in your proceedings by the attorney for the commonwealth in your county. I can therefore add nothing but exhort you to a continuance of the vigilance and decision with which you have begun to spare no means of securing the offenders by guards, assured that in so doing you will meet the public approbation which you have merited. I send you forty one blank militia commissions and a copy of the act for punishing crimes of a treasonable nature, but not amounting to treason. We have not in any instance undertaken to remit the penalty of the law obliging the delinquents of the militia to serve  eight months conceiving that the exercise of this power shou’d be left with Genl. Stevens to be put in use at the time of their attending on him if circumstances shall justify it. It is therefore best that those from your county shou’d proceed to him immediately carrying with them your recommendation, which will doubtless have its proper weight in their favor with the General.
I am sir, Your most obedient servt.,

Th: Jefferson

